UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-173702 Excel Corporation (Exact name of registrant as specified in its charter) Delaware 27-3955524 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 595 Madison Avenue, Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212-377-0100 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o As of August 19, 2013, there were 65,201,223 shares of Company’s common stock, par value $0.0001 per share, issued and outstanding. EXCEL CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets at June 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three and six months ended June 30, 2013and2012 (unaudited), and from inception, November 13, 2010to June 30, 2013 (unaudited) 4 Consolidated Statements of Changes in Stockholders' Equity from inception, November 13, 2010until June 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for thesix months ended June 30, and 2012 (unaudited),and from inception, November 13, 2010to June 30, 2013 (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Overview 17 Results of Operations 18 Liquidity and Capital Resources 18 Significant Accounting Policies 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. MINE SAFETY DISCLOSURE 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 21 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Balance Sheet June 30, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid Expenses - Notes receivable Accrued interest on note receivable Total current assets Other Assets Security Deposits - License agreements Total other assets Total Assets LIABILITIES Current Liabilities Accounts payable 7 Accrued Payroll and Payroll Liabilities - Other Accrued Liabilities - Notes payable Corporate taxes payable - Shares subject to mandatory redemption Total current liabilities STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value, 200,000,000 shares authorized 65,201,223 and 31,523,745 issued and outstanding as of June 30, 2013 and December 31, 2012 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity ) Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 3 Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Statement of Operations (Unaudited) Three Months Ended Six Months Ended From Inception
